DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2021, 04/26/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-11 and 13-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aminpour (US 9,623,578).
With regard to claim 1, Aminpour teaches a method comprising:
generating a set of print instructions including a nesting orientation of a plurality of pattern components of a textile product (501-510) [tightly arranging patterns by panel arranger (312); Column 12; lines 63-65; Fig. 5B] arranged on a virtual sheet of fabric (292A), wherein the nesting orientation is a diverse configuration including multiple types of differently shaped pattern components of the plurality of pattern components interspersed amongst one another [pants, dresses, etc.; Fig. 5A]; 
inserting a plurality of graphics (520-524) [print patterns; Col. 12; lines 66-Col. 13; line 1; Fig. 5B] into the print instructions arranged on the virtual sheet of fabric with graphics applied [Fig. 5B] and oriented relative to the orientation of the various nested pattern components [Fig. 5B]; and
printing on a fabric (610) [textile sheet] the plurality of graphics according to said generating [Col. 13; lines 2-4].
With regard to claim 2, wherein the pattern components are any of:
all or part of a top garment
all or part of a pants or shorts garment;
all or part of a dress garment;
all or part of a hat garment;
all or part of a body suit garment; or
all or part of bag garment.
[Col. 4; lines 44-47; See also Col. 10; lines 8-12]
With regard to claim 3, wherein the plurality of graphics overlap within the print instructions [Col. 13; lines46-48], and the print instructions include cut markings [cut alignment markers printed on the textile sheet; Col. 11; lines 5-10; Fig. 5B].
With regard to claim 6, further comprising:
receiving a print order that includes a number of garment types, and a number of each of the garment types to print [Col. 3; lines 62 – Col. 4; lines 1-14]
based on the print order, identifying a packing efficiency of at least two packing schemes [Col. 4; lines 34-47]; and
based on said identifying, determining the packing scheme based on packing efficiency [Col. 4; lines 15-33].
With regard to claim 7, further comprising:
identifying a packing efficiency of a garment-level homogeneous configuration, wherein diverse components of the plurality of pattern components belonging to a single type of garment are positioned together in a single nesting orientation that is in turn packed with repeating iterations of that garment-level homogeneous configuration. [orders can be organized by size shape fabric type; Col. 2; lines 16-22]
With regard to claim 8, further comprising: positioning the nesting orientation in repeated iterations on a digital 2-D surface representing a physical textile. [Fig. 5A, Fig. 5B]
With regard to claim 9, further comprising: rotating the plurality of graphics according to the determined nesting orientation [Fig. 5B].
With regard to claim 10, Aminpour discloses a system comprising:
a textile printer (210) configured to print images to fabric according to a set of print job instructions [Col. 6; lines 40-45]; and
a computing device (132) [print engine; Col. 6; lines 40-45] configured to generate print job instructions that nest a plurality of pattern components of a textile product arranged on a virtual sheet of fabric [Column 12; lines 35-45; Fig. 5B], wherein the nesting orientation is a diverse configuration including multiple types of differently shaped pattern components of the plurality of pattern components interspersed amongst one another [Fig. 5A], the computing device further configured to insert a plurality of graphics into the print instructions arranged on the virtual sheet of fabric with graphics applied and oriented relative to the orientation of the various nested pattern components [Fig. 5B].
With regard to claim 11, wherein the pattern components are any of:
all or part of a top garment;
all or part of a pants or shorts garment;
all or part of a dress garment;
all or part of a hat garment;
all or part of a body suit garment; or
all or part of bag garment.
[Col. 4; lines 44-47; See also Col. 10; lines 8-12]

With regard to claim 13, wherein the computing device is further configured to:
receive a print order that includes a number of garment types, and a number of each of the garment types to print: [Col. 3; lines 62 – Col. 4; lines 1-14]
based on the print order, identifying a packing efficiency of at least two packing schemes [Col. 4; lines 34-47]; and
based on said identifying, determine the packing scheme based on packing efficiency [Col. 4; lines 15-33].
With regard to claim 14, wherein the computing device is further configured to:
identify a packing efficiency of a garment-level homogeneous configuration, wherein diverse components of the plurality of pattern components belonging to a single type of garment are positioned together in a single nesting orientation that is in turn packed with repeating iterations of that garment-level homogeneous configuration. [orders can be organized by size shape fabric type; Col. 2; lines 16-22]
With regard to claim 15, Aminpour discloses a method for mass printing on textiles [Fig. 2]  comprising:
receiving a set of textile cut pattern segments [Fig. 5A]:
receiving a set of graphics associated with the textile cut pattern segments [Fig. 5B]:
generating a set of print job instructions that include a nesting scheme for a plurality of iterations of the set of textile cut patter segments (501-510) [tightly arranging patterns; Column 12; lines 35-45; Fig. 5B] arranged on a virtual sheet of fabric (292A), wherein the nesting orientation is a diverse configuration including multiple types of differently shaped textile cut pattern segments interspersed amongst one another [Fig. 5A] [plurality of patterns corresponding to different parts of a product; Fig. 5A, 5B], the print instructions further including arranging the set of graphics corresponding to the nesting scheme [Fig. 5A];
printing a corresponding set of iterations of the set of graphics on fabric in the positions according to the nesting scheme [Fig. 5B].
With regard to claim 16, wherein the nesting orientation is generated by:
receive a print order that includes a number of garment types, and a number of each of the garment types to print: [Col. 3; lines 62 – Col. 4; lines 1-14]
based on the print order, identifying a packing efficiency of at least two packing schemes [Col. 4; lines 34-47]; and
based on said identifying, determine the packing scheme based on packing efficiency [Col. 4; lines 15-33].
With regard to claim 17, further comprising: identifying a packing efficiency of a garment-level homogeneous configuration, wherein diverse components of the set of textile cut pattern segments belonging to a single type of garment are positioned together in a single packing scheme that is in turn packed with repeating iterations of that garment-level homogeneous configuration. [orders can be organized by size shape fabric type; Col. 2; lines 16-22]
With regard to claim 18, further comprising: positioning the determined packing scheme in repeated iterations on a digital 2-D surface representing a physical textile. [Fig. 5A, Fig. 5B]
With regard to claim 19, farther comprising: rotating the plurality of graphics according to the determined packing scheme.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aminpour (US 9,623,578) as applied to claims 1, 10 and 15 above, and further in view of Marino (US 8,205,981).
With regard to claim 4, Aminpour discloses all the limitations of claim 1, but does not explicitly disclose wherein the plurality of graphics include multiple layers, and said printing further comprises: performing a single pass application of the plurality of graphics.
However, Marino teaches multiple heads working together making a single pass (290) to print an entire image. [Col. 4; lines 37-39 ].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to  perform a single pass application of a plurality of graphics since printing an image in a single pass allows for greater efficiency and reduces the likelihood of distortion from potential movement of the textile. [Col. 4; lines 40-44]
With regard to claim 12, Aminpour discloses all the limitations of claim 10, but does not explicitly disclose wherein the textile printer is a single pass printer.
However, Marino teaches multiple heads working together making a single pass (290) to print an entire image. [Col. 4; lines 37-39 ].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the textile printer of Aminpour as a single pass printer to allow for greater efficiency and reduce the likelihood of distortion from potential movement of the textile. [Col. 4; lines 40-44]
With regard to claim 20, Aminpours’ method for printing on textiles discloses all the limitations of claim 15, but does not disclose wherein printing a corresponding set of iterations of the print design further comprises: performing a single pass application of the plurality of print design.
However, Marino teaches multiple heads working together making a single pass (290) to print an entire image. [Col. 4; lines 37-39 ].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the textile printer of Aminpour as a single pass printer to allow for greater efficiency and reduce the likelihood of distortion from potential movement of the textile. [Col. 4; lines 40-44]

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aminpour (US 9,623,578) in view of Marino (US 8,205,981) as applied to claim 4 above, and further in view of Kato (US 6,267,476).
With regard to claim 5, Aminpours’ modified method discloses all the limitations of claim 4, but does not disclose wherein the single pass application of the plurality of graphics includes: a background layer, a body layer, and a foreground layer.
However, Kato teaches a single pass application of a background layer [first layer; See claim 12], a body layer [improving liquid layer; See claim 12], and a foreground layer [second ink layer; See claim 12].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a background layer, a body layer and a foreground layer in the plurality of graphics in the method of Aminpour since the order of the layers of can change the hue and the graphic to be formed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853